Lewis, J.,
dissented as to the effect allowed to be given to the record of conviction and sentence, alleging that such a record was not legal evidence for the defendant, ivhere the plaintiff claims no more than compensation for the injury sustained; but where he claims vindictive or exemplary damages,.it is proper evidence for the purpose of showing how much the defendant has already suffered for punishment, and as an example to others; and that giving it in evidence, on the part of the defendant, for such purpose was not an admission of the justice of the conviction.
Brack, C. J.,' concurred with Lewis, J.